Name: Council Regulation (EC) No 900/1999 of 29 April 1999 prohibiting the sale and supply of petroleum and certain petroleum products to the Federal Republic of Yugoslavia (FRY)
 Type: Regulation
 Subject Matter: oil industry;  international affairs;  political geography;  marketing
 Date Published: nan

 EN Official Journal of the European Communities1. 5. 1999 L 114/7 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 900/1999 of 29 April 1999 prohibiting the sale and supply of petroleum and certain petroleum products to the Federal Republic of Yugoslavia (FRY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof, Having regard to Common Position 1999/273/CFSP of 23 April 1999 defined by the Council on the basis of Article J.2 of the Treaty on European Union, concerning a ban on the sale or supply of petroleum and petroleum products to the Federal Republic of Yugoslavia (FRY) (1), Having regard to the proposal from the Commission, (1) Whereas the Government of the Federal Republic of Yugoslavia (FRY') has continued to violate United Nations Security Council Resolutions and to pursue extreme and criminally irresponsible policies, including repression against its own cit- izens, which constitute serious violations of human rights and international humanitarian law; (2) Whereas the prohibition of selling, supplying or exporting petroleum and petroleum products to the FRY falls within the scope of the Treaty estab- lishing the European Community; (3) Whereas, therefore, and particularly with a view to avoiding distortion of competition, Community legislation is necessary for the implementation of this prohibition as far as the territory of the Community is concerned; whereas for the purposes of this Regulation such territory is deemed to encompass the territories of the Member States to which the Treaty establishing the European Community is applicable, under the conditions laid down in that Treaty; (4) Whereas there is a need for the Member States and the Commission to inform each other of the meas- ures taken under this Regulation and other relevant information at their disposal in connection with this Regulation, HAS ADOPTED THIS REGULATION: Article 1 It shall be prohibited, knowingly and intentionally, to: (a) sell, supply or export, directly or indirectly, petroleum and petroleum products listed in the Annex to this Regulation, whether or not originating in the Community, to any person or body in the FRY or to any person or body for the purpose of any business carried on in, or operated from, the territory of the FRY; (b) ship products referred to in point (a) to the territory of the FRY; (c) participate in related activities the object or the effect of which is to promote the transactions or activities referred to in points (a) and (b). Article 2 1. Notwithstanding the provisions of Article 1, the competent authorities may authorise: (a) the sale, supply or export of products listed in the said Annex for the use of diplomatic and consular missions of the Member States in the FRY as well as for the use of an international military peace-keeping presence; (b) on a case-by-case basis and subject to the consultation procedure set out in paragraph 2, the sale, supply or export of the products listed in the said Annex if conclusive evidence is given to these authorities that the sale, supply or export serves strictly humanitarian purposes. 2. The competent authorities of a Member State which intend to authorise a sale, supply or export in accordance with paragraph 1(b) shall notify to the competent authori- ties of the other Member States and to the Commission the grounds on which they intend to authorise the sale, supply or export concerned.(1) OJ L 108, 27.4.1999, p. 1. EN Official Journal of the European Communities 1. 5. 1999L 114/8 If, within one working day after the receipt of the said notification, a Member State or the Commission has given notice to the other Member States or the Commission of conclusive evidence that the intended sale, supply or export will not serve the indicated humanitarian purposes, the Commission will convene within one working day of the said notice a meeting with the Member States in order to consult on the relevant evidence. The Member State which intends to authorise the sale, supply or export shall take a decision with regard to this authorisation only when no objections have been raised or after the consultations on the conclusive evidence have taken place at the meeting convened by the Commission. In case of an authorisation, the Member State concerned shall notify to the other Member States and the Commis- sion the grounds on which its decision to authorise has been taken. Article 3 The provisions of Article 1 shall not apply as regards sales, supplies or exports to the forces in which the Member States participate, operating in the FRY. Article 4 Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive. Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provi- sions of this Regulation are infringed shall be those deter- mined by the Member States in accordance with Article 5 of Council Regulation (EC) No 926/98 of 27 April 1998 concerning the reduction of certain economic relations with the Federal Republic of Yugoslavia (1). Article 5 The Commission and the Member States shall inform each other of the measures taken under this Regulation and shall supply each other with other relevant informa- tion at their disposal in connection with this Regulation, such as violation and enforcement problems or judgments handed down by national courts. Article 6 The Commission shall establish the list of competent authorities referred to in Article 2 on the basis of relevant information provided by the Member States. The Commission shall publish this list and any changes to it in the Official Journal of the European Communities. Article 7 This Regulation shall apply within the territory of the Community, including its air space and on board any aircraft or any vessel under the jurisdiction of a Member State and to any person elsewhere who is a national of a Member State and any body which is incorporated or constituted under the law of a Member State. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 April 1999. For the Council The President W. MÃ LLER (1) OJ L 130, 1.5.1998, p. 1. EN Official Journal of the European Communities1. 5. 1999 L 114/9 CN code Product description ANNEX Petroleum and petroleum products referred to in Article 1 2709 Petroleum oils and oils obtained from bituminous minerals, crude 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations 2711 Petroleum gases and other gaseous hydrocarbons 2712 10 Petroleum jelly 2712 20 Paraffin wax containing by weight less than 0,75 of oil ex 2712 90 Slack wax', scale wax' 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals 2714 Bitumen and asphalt, natural; bituminous or oil shale and tar sands; asphalties and asphaltic rocks 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cutbacks) 2901 Acyclic hydrocarbons 2902 11 Cyclohexane 2902 20 Benzene 2902 30 Toluene 2902 41 00 o-Xylene 2902 42 00 m-Xylene 2902 43 00 p-Xylene 2902 44 Mixed xylene isomers 2902 50 00 Styrene 2902 60 00 Ethylbenzene 2902 70 00 Cumene 2905 11 00 Methanol (methyl alcohol) 3403 19 10 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants) containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 3811 21 00 Additives for lubricating oils containing petroleum oils or oils obtained from bituminous minerals 3824 90 10 Petroleum sulphonates, excluding petroleum sulphonated of alkali metals, of ammonium or of ethanolamines; triophenated sulphonic acids of oils obtained from bituminous minerals, and their salts 3824 90 95 Other